DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.


A rejection under section 103 over Gray II in view of Patterson et al. is now entered:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10, 12, 15, 80-86, 89, 107, 110, 112, 119, 128, 130, 221-307 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20170204082 based on an application by Gray et al. (Gray II) in view of Patterson et al., Clin Exp Immunol. 2014 Apr; 176(1): 1–10 (Patterson).


Gray II teaches the following compounds at page 38+:

    PNG
    media_image1.png
    114
    273
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    770
    476
    media_image2.png
    Greyscale






The compounds are taught as kinases inhibitors treating autoimmune inflammation or inflammatory-like diseases.  Therefore, those of ordinary skill would have a reasonable expectation that the compounds can successfully treat other inflammatory diseases like Crohn’s disease, ulcerative colitis or graft-versus-host disease.  
Nonetheless, the compounds are taught as kinase inhibitors.  Patterson teaches that these inhibitors are useful in inflammation and autoimmune disease:
“The ultimate goal in the treatment of autoimmune diseases is to suppress the pathological inflammatory component and restore immunological self-tolerance, while preserving the ability to mount an appropriate immune response against invading pathogens. Protein kinases are the key drivers of many inflammatory-mediated diseases and therefore represent an important and promising class of therapeutic targets in such disorders.”   
Since Patterson teaches the particular known technique of treating autoimmune and inflammatory diseases with kinase inhibitors was recognized as part of the ordinary capabilities of one skilled in the art, those of ordinary skill would have recognized that applying the known technique to autoimmune and inflammatory diseases like Crohn’s disease or graft-versus-host disease would have yielded predictable results.  Accordingly, using the recited compounds to treat Crohn’s disease or graft-versus-host disease would have been prima facie obvious.
Any observed pharmacological activity, such as inhibiting SIK, increasing the level of IL-10, decreasing the level of pro-inflammatory cytokines, converting bone marrow-derived dendritic cells (BMDCs) to an anti-inflammatory phenotype, would have been an invariable aspect of the administration of the above compounds, see MPEP 2112.01 (“Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.”). 
The claims recite effective amounts.  However, the amount of the compounds in the disclosed composition is a result-effective parameter that will affect the pharmacological and pharmacokinetic properties of the final composition.  In this manner, the amount of a specific ingredient in a composition is clearly a result-effective parameter that a person of ordinary skill in the art would routinely optimize.  
Specifically, it would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve a desired result. For any compound, the therapeutically effective dose can be estimated initially either in cell culture assays or in animal models, usually rats, rabbits, dogs, or pigs. The animal model also can be used to determine the appropriate concentration range and route of administration. Such information can then be used to determine useful doses and routes for administration in humans.
Therapeutic efficacy and toxicity, e.g., ED50 (the dose therapeutically effective in 50% of the population) and LD50 (the dose lethal to 50% of the population), can be determined by standard pharmaceutical procedures in cell cultures or experimental animals. The dose ratio of toxic to therapeutic effects is the therapeutic index, and it can be expressed as the ratio, LD50/ED5o. Pharmaceutical compositions which exhibit large therapeutic indices are preferred. The data obtained from cell culture assays and animal studies is used in formulating a range of dosage for human use. The dosage contained in such compositions is preferably within a range of circulating concentrations that include the ED50 with little or no toxicity. The dosage varies within this range depending upon the dosage form employed, sensitivity of the patient, and the route of administration. The exact dosage will be determined by the practitioner, in light of factors related to the subject that requires treatment. Dosage and administration are adjusted to provide sufficient levels of the active ingredient or to maintain the desired effect. Factors which can be taken into account include the severity of the disease state, general health of the subject, age, weight, and gender of the subject, diet, time and frequency of administration, drug combination(s), reaction sensitivities, and tolerance/response to therapy. Long-acting pharmaceutical compositions can be administered once or twice daily every 3 to 4 days, every week, or once every two weeks depending on the half-life and clearance rate of the particular formulation.
Normal dosage amounts can vary from micrograms to 100,000 micrograms, up to a maximum total dose, depending upon the route of administration. Guidance as to particular dosages and methods of delivery is provided in the literature and generally available to practitioners in the art.
In this way, optimization of these parameters is a routine practice, and consequently, would be prima facie obvious, absent factual evidence demonstrating an unexpected benefit of the claimed amount(s).

The double patenting rejections are withdrawn in favor of the following new grounds of rejection, adding Patterson.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, 10, 12, 15, 80-86, 89, 107, 110, 112, 119, 128, 130, and 221-307 are rejected on the ground of nonstatutory double patenting as being unpatentable over”
Claims 1-23 of U.S. Patent No. 10287268
Claims 1-32 of U.S. Patent No. 10975058
Claims 1-73 of U.S. Application No. 17155244
All in view of Patterson et al., Clin Exp Immunol. 2014 Apr; 176(1): 1–10 (Patterson).
Although the claims at issue are not identical, they are not patentably distinct from each other.  Specifically, the difference between the conflicting method claims and the instant methods is that the conflicting claims do not recite the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).).  However, the conflicting methods cover the the elements of the claimed invention with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success.  See M.P.E.P. § 2143).
Claims 1-23 of U.S. Patent No. 10287268 covers:

    PNG
    media_image3.png
    235
    402
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    120
    420
    media_image4.png
    Greyscale

Inflammation and allograft rejection are taught in the specification. 


Claims 1-32 of U.S. Patent No. 10975058 covers:

    PNG
    media_image5.png
    263
    359
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    175
    425
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    78
    425
    media_image7.png
    Greyscale

Inflammation and allograft rejection are taught in the specification. 





Application No. 17155244 specifically recites:

    PNG
    media_image8.png
    172
    478
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    117
    656
    media_image9.png
    Greyscale

Utility against inflammation is taught, see paragraph 00101 of the filed specification.
Based on the above, the conflicting claims cover the recited compounds with the requisite particularity. 
Again, the conflicting claims may recite compounds.  However, the specification of these patents and applications discloses the utility of the recited compounds as covered by the instant methods of using the compounds, see Sun Pharmaceutical Industries, Ltd., v. Eli Lilly and Co. where the district court ruled that the claims of the ‘826 patent were invalid in light of the ‘614 patent which disclosed gemcitabine’s use in cancer treatment, but did not claim it. In making this ruling, the district court relied on the Federal Circuit’s earlier rulings on double patenting of compound claims, mainly Geneva Pharmaceuticals, Inc, v. GlaxoSmithKline PLC, 349 F. 3d 1373 (Fed. Cir. 2003), and Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353 (Fed. Cir. 2008). In both of these cases, the Federal Circuit found claims of a later patent invalid for obviousness-type double patenting where an earlier patent claimed a compound, disclosing its utility in the specification, and a later patent claimed a method of using the compound for a use described in the specification of the earlier patent. The cases also established that in determining the scope of compound claims for a double patenting rejection one must look to the specification to interpret the utility of the compound.
Also, the compounds are taught as kinases inhibitors treating autoimmune inflammation or inflammatory-like diseases.  Therefore, those of ordinary skill would have a reasonable expectation that the compounds can successfully treat other inflammatory diseases like Crohn’s disease, ulcerative colitis or graft-versus-host disease.  In this regard, the compounds are taught as kinase inhibitors.  Patterson teaches that these inhibitors are useful in inflammation and autoimmune disease:
“The ultimate goal in the treatment of autoimmune diseases is to suppress the pathological inflammatory component and restore immunological self-tolerance, while preserving the ability to mount an appropriate immune response against invading pathogens. Protein kinases are the key drivers of many inflammatory-mediated diseases and therefore represent an important and promising class of therapeutic targets in such disorders.”   Since Patterson teaches the particular known technique of treating autoimmune and inflammatory diseases with kinase inhibitors was recognized as part of the ordinary capabilities of one skilled in the art, those of ordinary skill would have recognized that applying the known technique to autoimmune and inflammatory diseases like Crohn’s disease or graft-versus-host disease would have yielded predictable results.  Accordingly, using the recited compounds to treat Crohn’s disease or graft-versus-host disease would have been prima facie obvious.
Any observed pharmacological activity, such as inhibiting SIK, increasing the level of IL-10, decreasing the level of pro-inflammatory cytokines, converting bone marrow-derived dendritic cells (BMDCs) to an anti-inflammatory phenotype, would have been an invariable aspect of the administration of the above compounds, see MPEP 2112.01 (“Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.”). 

The ejection under section 112(b) is withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642